OPINION — AG — **** TURNPIKE AUTHORITY — TOLL — SPECIAL RATES **** THE OKLAHOMA TURNPIKE AUTHORITY CAN LEGALLY INCREASE TOLLS ON THE TURNPIKE SYSTEM. THE OKLAHOMA TURNPIKE AUTHORITY HAS THE POWER TO CLASSIFY TOLLS TO COVER ALL TRAFFIC; THE TOLLS MUST BE UNIFORM WITHIN ANY REASONABLE CLASS; AND SUCH AUTHORITY CANNOT REDUCE THE RATE OF TOLL EXCEPT THROUGH THE USE OF TICKETS OR PRIVILEGES GIVING THE HOLDER THEREOF THE RIGHT TO TRAVEL AT A CERTAIN RATE FOR A LIMITED NUMBER OF TRIPS OR THE RIGHT TO TRAVEL AN UNLIMITED NUMBER OF TRIPS WITHIN A PERIOD OF TIME, SUCH REDUCED TOLLS TO BE BASE ONLY UPON FREQUENCY OR VOLUME. THE AUTHORITY DOES NOT HAVE THE POWER OR AUTHORITY TO DISCRIMINATE AGAINST ANY GROUP OR CLASS OR INDIVIDUAL MEMBER THEREOF IN FIXING THE AMOUNT OF TOLL, RENTS OR CHARGE FOR THE USE OF ANY PART OF THE TURNPIKE SYSTEM. CITE: 69 O.S. 1969 Supp., 1705 [69-1705], 69 O.S. 1969 Supp., 1711 [69-1711], 69 O.S. 1969 Supp., 1710 [69-1710] W. J. MONROE